Citation Nr: 1607418	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  08-33 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for right shoulder (major) pain with limited range of motion and degenerative arthritis since September 5, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel






INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Army from January 2001 to April 2006.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Columbia, South Carolina, Regional Office, which granted service connection for right shoulder pain with limited range of motion and assigned a 0 percent rating.  In November 2010, the Veteran failed to appear at his scheduled hearing so his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).

In July 2012, the Board remanded the issue of a compensable initial rating to the Regional Office (RO) for additional action.  In December 2012, the Appeals Management Center (AMC) granted a rating of 20 percent for the Veteran's right shoulder pain with limited range of motion, effective September 5, 2012.  In December 2014, the Board granted a 10 percent initial rating for the period prior to September 5, 2012, and remanded the issue of entitlement to a staged initial rating in excess of 20 percent for the period beginning on September 5, 2012, to the RO for additional action.

Therefore, the only issue remaining on appeal is entitlement to a staged initial rating in excess of 20 percent for the period beginning on September 5, 2012.


FINDING OF FACT

The Veteran's right shoulder disability has been shown to be manifested by no more than mechanical symptoms, infrequent recurrent episodes of dislocation of the scapulohumeral joint, guarding of all arm movements, and functional impairment following repeated use; functional limitation of motion of flexion to 90 degrees with pain, abduction to 100 degrees with pain, external rotation to 90 degrees, and internal rotation to 90 degrees; and degenerative arthritis.
CONCLUSION OF LAW

The criteria for a staged initial rating in excess of 20 percent for the period beginning on September 5, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

II.  Right Shoulder Disability

The Veteran advances that his right shoulder disability is productive of significant functional impairment which affects his occupational and daily activities.

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  A 20 percent evaluation is warranted for limitation of motion of the major arm to the shoulder level.  A 30 percent evaluation is warranted for limitation of motion of the major arm to a point midway between the side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

A 20 percent evaluation is warranted for infrequent recurrent episodes of dislocation of the scapulohumeral joint of the major arm and guarding of movement only at the shoulder level.  A 30 percent evaluation is warranted for frequent recurrent episodes of dislocation of the scapulohumeral joint of the major arm and guarding of all arm movements.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The average normal range of motion of the shoulder is forward elevation (flexion) from 0 to 180 degrees; abduction from 0 to 180 degrees; external rotation from 0 to 90 degrees; and internal rotation from 0 to 90 degrees.  When the arm is held at the shoulder level, the shoulder is in 90 degrees of either forward elevation (flexion) or abduction.  38 C.F.R. § 4.71, Plate I.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

A September 5, 2012, VA examination report states that the Veteran was diagnosed with right shoulder arthralgia.  On examination of the right shoulder, the Veteran exhibited a range of motion of the joint of forward flexion to 160 degrees with pain at 90 degrees and abduction to 160 degrees with pain at 100 degrees.  The examination report conveys that he has a history of mechanical symptoms, infrequent recurrent episodes of dislocation of the scapulohumeral joint, and that he exhibited guarding of all arm movements.  Following repetitive-use, he exhibited functional impairment of the right shoulder, including less movement than normal, weakened movement, incoordination and impaired ability to execute skilled movements smoothly, and pain on movement.  The examiner noted that the shoulder disorder would impact his ability to work.

A September 5, 2012, VA X-ray study report states that he had degenerative arthritis in his right shoulder.

A July 2013 VA treatment record notes his reports of pain and joint stiffness in the right shoulder, and fatigue when combing his hair and brushing his teeth.  At that time, he had tenderness to palpation in and limited range of motion of his right shoulder.

At an April 2015 VA examination, he reported pain and stiffness in his right shoulder daily, and some flare-ups.  He was diagnosed with degenerative arthritis.  On examination of the right shoulder, he exhibited a range of motion of flexion to 150 degrees, abduction to 150 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  The examiner noted that, although the Veteran exhibited pain and a flare-up on examination, they did not result in any functional loss.  The examination report conveys that the Veteran has a history of mechanical symptoms, recurrent episodes of dislocation of the scapulohumeral joint, and the he exhibited guarding of movement only at the shoulder level.  He exhibited tenderness on palpation of the acromioclavicular joint.  The examiner noted that the Veteran's shoulder disorder would impact his ability to work.  

The Board finds that the right shoulder disability is manifested by no more than mechanical symptoms, infrequent recurrent episodes of dislocation of the scapulohumeral joint, guarding of all arm movements, and functional impairment following repeated use; functional limitation of motion of flexion to 90 degrees with pain, abduction to 100 degrees with pain, external rotation to 90 degrees, and internal rotation to 90 degrees; and degenerative arthritis.  The Veteran exhibits only infrequent recurrent episodes of dislocation of the scapulohumeral joint and sometimes exhibits guarding of all arm movements, while other times exhibits guarding of movement only at the shoulder level.  The disability does not warrant assignment of a separate compensable evaluation for limitation of motion as such an evaluation would constitute pyramiding.  38 C.F.R. § 4.14.

Given these facts, the Board finds that the current 20 percent evaluation adequately reflects the Veteran's current right shoulder disability during the relevant period.  38 C.F.R. § 4.7.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his service-connected post-operative right shoulder disability under 38 C.F.R. § 3.321(b)(1).  The evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right shoulder disability with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5202 reflect that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology, namely, infrequent recurrent episodes of dislocation of the scapulohumeral joint and sometimes exhibits guarding of all arm movements.  Although the Board recognizes the Veteran's complaints and is mindful of his comments, the evidence does not show that his disability is unusual or exceptional.  The Board recognizes the Veteran's orthopedic difficulties, but finds that the schedular criteria reasonably describe his disability level and associated impairment.  Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

Entitlement to a staged initial rating in excess of 20 percent from September 5, 2012, for right shoulder pain with limited range of motion and degenerative arthritis, is denied.





____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


